Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                     November 26, 2019




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    In the Matter of the                                           No. 53380-4-II
    Personal Restraint of

    KIM ROBERT DELAVERGNE,

                                Petitioner.
                                                             UNPUBLISHED OPINION



          GLASGOW, J. – Kim DeLavergne seeks relief from personal restraint resulting from two

Pierce County Superior Court judgment and sentences for possession of a controlled substance and

a string of robberies committed over 30 years ago.1 He argues that under RCW 9.94A.760(5), the

legal financial obligations imposed in those judgment and sentences are void because more than

10 years have passed since his release from total confinement for those offenses and the State did

not renew the 10-year period. We agree and remand to the superior court to void DeLavergne’s




1
    Cause numbers 88-1-02350-8 and 88-1-03432-1.
No. 53380-4-II


legal financial obligations and to enter certificates of discharge if it concludes that DeLavergne

has completed all other sentencing requirements imposed in those judgment and sentences.

       Legal financial obligations for offenses that occurred before July 2000 expire after 10 years

unless the superior court renews them for an additional 10 years before the first 10-year period

expires. State v. Gossage, 165 Wn.2d 1, 8, 195 P.3d 525 (2008). A superior court must issue a

certificate of discharge once an offender satisfies all of their sentencing conditions and legal

financial obligations.   RCW 9.94A.637(1).        If an offender has completed all sentencing

requirements and the original 10-year period or renewal has expired, the superior court must issue

a certificate of discharge. RCW 9.94.637(1); Gossage, 165 Wn.2d at 8.

       DeLavergne was sentenced in 1988 for possession and 1989 for the robberies. The State

concedes that DeLavergne committed his crimes before July 2000 and that the superior court did

not extend the 10-year limitation period.2 Thus, it concedes that under Gossage and In re Personal

Restraint of Spires, 151 Wn. App. 236, 240-44, 211 P.3d 437 (2009), DeLavergne’s legal financial

obligations for those crimes are void. And it concedes that because those obligations are void,

DeLavergne appears, under Gossage, to be entitled to certificates of discharge of the judgment and

sentences for those crimes.




2
  The State correctly notes that DeLavergne should have filed motions in the superior court, rather
than a personal restraint petition, to have his legal financial obligations declared void. But in the
interests of judicial economy, we choose to remand his judgment and sentences rather than
requiring DeLavergne to start new proceedings in the superior court.
                                                   2
No. 53380-4-II


        We accept the State’s concessions and remand to the superior court to declare

DeLavergne’s legal financial obligations void and to enter certificates of discharge if it concludes

that DeLavergne has completed all other sentencing requirements imposed in the relevant

judgment and sentences.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     GLASGOW, J.
 We concur:



 MELNICK, P.J.




 CRUSER, J.




                                                 3